            Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

GREATER EDWARDS AQUIFER                           )
ALLIANCE, et al.,                                 )
                                                  )
                       Plaintiff,                 )
                                                  )
               v.                                 )                 1:20-cv-00747
                                                       Case No. ___________________________.
                                                  )
LENNAR HOMES OF TEXAS                             )
LAND AND CONSTRUCTION, LTD.,                      )
                                                  )
                       Defendant.                 )

                                          COMPLAINT

       Plaintiffs Greater Edwards Aquifer Alliance (“GEAA”), Bulverde Neighborhood Alliance,

and Shawn and Eddie Langford (referred to herein collectively as “Plaintiffs”) by and through their

counsel, alleges as follows:

       1.      This is a citizen suit brought suit under Section 505(a) of the Clean Water Act

(“CWA”) against Lennar Homes of Texas Land and Construction, Ltd. (“Lennar”) based on its

development of “4S Ranch,” which is comprised of approximately 775 acres of land proposed to

be used for a combination of commercial and residential purposes (the “Development”). This

property is immediately northwest of the City of Bulverde, Texas.

       2.      Plaintiffs seek a declaratory judgment, injunctive relief, the imposition of civil

penalties, and the award of costs, including attorneys’ and expert witness fees, for Lennar’s

violations of the CWA.

                                    JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over the parties and subject matter of this




                                              Page 1
              Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 2 of 11




action pursuant to Section 505(a)(1) of the CWA, 33 U.S.C. § 1365(a)(1), 28 U.S.C. § 1331, and

28 U.S.C. § 2201

        4.       On October 30, 2019, as required by the CWA, 33 U.S.C. § 1365(b)(1)(A),

Plaintiffs provided notice of intent to file suit against Lennar for CWA violations (“Notice Letter”)

to Lennar and the Administrator of the United States Environmental Protection Agency (“EPA”),

the Regional Administrator of EPA Region VI; the Attorney General of the United States, the

Chairman, Commissioners, and Executive Director of the Texas Commission on Environmental

Quality (“TCEQ”) (collectively “state and federal agencies.”

        5.       The Notice Letter provided Lennar with sufficient information to determine: (i) the

CWA requirements GEAA alleges Lennar violated; (ii) the activity alleged to constitute the

violation(s); (iii) sufficient information to determine the date, location, and person responsible for

the violation(s); and (iv) the contact information for Plaintiff and Plaintiff’s Counsel. A copy of

the Notice Letter is attached as Exhibit 1.

        6.       More than sixty (60) days have passed since notice of the alleged violation was

served upon Lennar and the state and federal agencies. Neither the EPA nor the state of Texas has

commenced or is diligently prosecuting a court action to redress the violations alleged herein. No

claim in this action is barred by any prior administrative action pursuant to Section 309(g) of the

CWA, 33 U.S.C. § 1319(g).

        7.       Venue is proper in the Western District of Texas pursuant to Section 505(c)(1) of

the CWA and 33 U.S.C. § 1365(c)(1), because the source of the violations is located within this

judicial district.




                                               Page 2
             Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 3 of 11




                                            PARTIES

       8.      Lennar is participating in the Development, which commenced in or about March

19, 2018. Lewis Creek drains central portions of the Development, while certain Western portions

of the Development drain into a tributary of Lewis Creek.

       9.      GEAA is a nonprofit membership association of the State of Texas that promotes

the protection and preservation of the Edwards Aquifer, as well as its springs, watersheds, and the

Texas Hill Country that sustains it.

       10.     Bulverde Neighborhood Alliance is an organization that seeks to protect the air,

land, and water of the Bulverde area, as well as any areas impacted by its land development.

       11.     Shawn and Eddie Langford reside at 4385 High Noon Drive, Bulverde, Texas.

They are the trustees of the Eddie and Shawn Langford Revocable Trust, which owns roughly 15

acres at that location upon which the Langfords reside (the “Langford Property”). Under both

natural and developed conditions, certain western areas of the Development drain onto the

Langford Property, thence to Lewis Creek.

       12.     Additionally, Plaintiffs act in the interest of the general public to prevent pollution

of the Edwards Aquifer, Lewis Creek, and related waterways, for the benefit of their ecosystems,

and for the benefits of all individuals and communities who use these waterways for various

recreational, educational, and spiritual purposes.

                                  THE CLEAN WATER ACT

       13.     Congress enacted the CWA to “restore and maintain the chemical, physical, and

biological integrity of the Nation’s waters.” 33 U.S.C. § 1251(a). To achieve this goal, the Act

prohibits “the discharge of any pollutant” into navigable waters, except as authorized by the CWA.




                                               Page 3
               Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 4 of 11




33 U.S.C. § 1311(a).

       14.      The CWA establishes the National Pollutant Discharge Elimination System

(“NPDES”) under which the Administrator of the EPA or an authorized State can issue NPDES

permits, which allow the lawful discharge of pollutants subject to certain conditions. 33 U.S.C. §

1342. In Texas, the TCEQ has the authority to issue NPDES permits through the TPDES

permitting program.

       15.      TPDES permits impose limitations on the discharge of pollutants, and establish

related monitoring and reporting requirements, in order to improve the cleanliness and safety of

the Nation’s waters. Each violation of a TPDES permit violates the CWA and is grounds for

enforcement action. 33 U.S.C. §§ 1311(a), 1365(f).

       16.      The holder of a TPDES permit is subject to both federal and state enforcement

action for failure to comply with the limitations imposed in the permit. 33 U.S.C. §§ 1319, 1342.

       17.      Clean Water Act § 402(p) (33 U.S.C. 1342(p)) requires permits for stormwater

discharges from either industrial or municipal activities.      The EPA has implemented this

requirement by the promulgation of 40 Code of Federal Regulations (“C.F.R.”) § 122.26.

       18.      A storm water discharge associated with industrial activity is defined in these

regulations, at 40 CFR § 122.26(b)(14)(x), to include construction activity disturbing more than

five acres. The regulation explicitly provides that this includes clearing, grading and excavation

activities. Application requirements for storm water discharges associated with industrial activity,

including construction activities disturbing more than five acres, are established at 40 CFR

§ 122.26(c).

       19.      The Clean Water Act at § 301(a) (33 U.S.C. 1311) establishes that no discharge of




                                              Page 4
             Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 5 of 11




pollutants into a water of the United States is allowed except in compliance with the requirements

of that Act, including the requirements of CWA § 402 (33 U.S.C. § 1342).

       20.     Thus, the requirements of authorizations contained in a general permit are

enforceable through a citizen suit under § 505 (33 USC § 1365) of the federal Clean Water Act.

       21.     Lennar holds Registration No. TXR15216K for construction at the site of the

Development, under Texas Construction Activities General Permit TXR150000 “General Permit.”

       22.     The requirement that a permittee develop and implement a stormwater pollution

prevention plan (“SWPPP”), set forth at Part III of TXR150000, is one of the federally enforceable

terms of the General Permit issued under TCEQ’s delegated authority to implement CWA

§ 402(p).

       23.     Among other requirements, the General Permit requires that the permittee design,

install, and maintain effective erosion controls and sediment controls to minimize the discharge of

pollutants as the result of construction activities. 1 To this end, the General Permit requires the

development of a SWPPP, which must be implemented prior to commencing construction

activities that result in soil disturbance. 2 All protective measures in the SWPPP must be

maintained in effective working condition. 3

       24.     For activities disturbing more than ten acres at a time, the SWPPP must include a

sedimentation basin providing sufficient storage to contain the volume of runoff from a 2-year,

24-hour storm event from each disturbed acre drained. 4 Furthermore, controls must be developed


1
  TXR150000, Condition III(G)(1).
2
  TXR150000, Condition III(C).
3
  TXR150000, Condition III(F)(6)(a).
4
  TXR150000, Condition III(F)(2)(c)(i)(A)(1).




                                               Page 5
               Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 6 of 11




to minimize the offsite transport of litter, construction debris, and construction materials. 5

Disturbed areas must be stabilized where earth disturbing activities have either ended, or

temporarily ceased for more than fourteen days. 6

                                CWA CITIZEN ENFORCEMENT

         25.     The CWA authorizes any citizen to file a civil action to enforce an effluent standard

in an NPDES (or TPDES) permit, subject to certain limitations. 33 U.S.C. § 1365(a)(b).

         26.     Subsection (a) of the citizen suit provision, entitled “Authorization; jurisdiction,”

instructs: “Except as provided in subsection (b) of this section..., any citizen may commence a civil

action on his own behalf... against any person... who is alleged to be in violation of... an effluent

standard or limitation under this chapter.” 33 U.S.C. § 1365(a)(1).

         27.     The CWA defines the term “an effluent standard or limitation under this chapter”

to mean, among other things, “a permit or condition thereof issued under, which is in effect under

[section 402 of the CWA].” 33 U.S.C. § 1365(f).

         28.     CWA section 505, 33 U.S.C. § 1365, empowers citizens to seek remedies for

unpermitted discharges violating Section 301 of the CWA, 33 U.S.C. § 1311, and for violations of

NPDES permit conditions. This section also authorizes citizens to seek injunctive relief.

         29.     For violations occurring and assessed after January 15, 2019, each separate

violation of the CWA subjects the violator to a penalty of up to $54,833 per day per violation,

pursuant to sections 309(d) and 505(a) of the CWA. 33 U.S.C. §§ 1319(d), 1365(a), and 40 C.F.R.

§ 19.4 (2009) (Adjustment of Civil Monetary Penalties for Inflation).


5
    TXR150000, Condition III(F)(2)(a)(iii).
6
    TXR150000, Condition III(G)(2).




                                                Page 6
              Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 7 of 11




                                   FACTUAL BACKGROUND

        30.     Immediately adjacent to the Langford Property, Lennar has constructed a detention

pond that concentrates runoff from certain western portions of the Development (herein referenced

as “Detention Basin D”). This basin now directs runoff from the Development onto the Langford

Property. The contributing areas to that pond include areas where construction activities were

occurring as of October 24, 2019, and continue to occur.

        31.     On May 8, 2019, a rainfall event occurred which resulted in the runoff of storm

water from the Development in Lewis Creek. This storm water escaping the Development

contained significant quantities of suspended solids.

        32.     More recently, on October 24, 2019, a precipitation event occurred at the

Development. As a result of this event, approximately 4.1 inches of rain fell within the span of

less than six hours. Based upon the National Oceanic and Atmospheric Administration (“NOAA”)

Atlas 14, this rainfall event was roughly equivalent to the magnitude of the 2-year, 24-hour storm

event for this location. 7

        33.     As a result of this rainfall event, significant quantities of storm water runoff,

containing a large amount of sediment, escaped the Development. Much of this escaping sediment

consequently impacted water features on the Langford Property, and was deposited upon broad

areas of the Langford Property, as illustrated in the photographs below.

        34.     Additionally, in violation of the General Permit, disturbed soils in significant areas

of the Development have not been stabilized despite the cessation of soil disturbance in those areas


7
 https://hdsc.nws.noaa.gov/hdsc/pfds/pfds_map_cont.html?bkmrk=ne , at 29.765555° N,
98.391944° W.




                                               Page 7
             Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 8 of 11




for more than fourteen days. Likewise, construction debris and litter has been deposited upon the

Langford property as a result of construction activities at the Development, and runoff from the

Development.

       35.     Photographs of the impacts of the rain events are provided in Exhibit 1.

                               ALLEGED CWA VIOLATIONS

       36.     Lennar has violated CWA § 301 by discharging pollutants in violation of General

Permit TXR150000, and continues to be in violation of that section. Violations include:

               a.     March 19, 2018 to present – Lennar failed to develop a SWPPP prior to the

               commencement of construction that minimizes to the extent practicable the

               discharge of pollutants in stormwater associated with construction activity and non-

               stormwater discharges, Condition III;

               b.     March 19, 2018 to present – Lennar commenced construction activities

               resulting in soil disturbance prior to implementation of SWPPP, Condition III(C);

               c.     May 8, October 24, and October 25, 2019, with likely recurrence upon

               subsequent rainfall events – Lennar failed to adequately contain rainfall on site

               resulting from a 2-year, 24- hour storm event, Condition III(F)(2)(c)(i)(A)(1);

               d.     May 8, October 24, and October 25, 2019, with likely recurrence upon

               subsequent rainfall events – Lennar failed to implement measures to sufficiently

               prevent the offsite transport of litter, construction debris, and construction

               materials, Condition III(F)(2)(a)(iii);

               e.     October 23, 2019 to present – Lennar failed to maintain control measures at

               the Development in effective working condition, Condition III(F)(6)(a);




                                               Page 8
              Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 9 of 11




                f.        May 8, October 24, and October 25, 2019, with likely recurrence upon

                subsequent rainfall events – Lennar discharged pollutants including suspended

                solids, thereby failing to minimize the discharge of pollutants, Condition III(G)(1);

                g.        March 19, 2018 to present – Lennar has failed to stabilize soils in areas

                where soil disturbance has ceased for more than fourteen days, Condition III(G)(2).

        37.     As identified above, each of these violations is either ongoing, or is anticipated to

recur upon subsequent rainfall events. If maximum penalties were imposed, this would result in

penalties in excess of $1,000,000.

                                    FIRST CAUSE OF ACTION

  Failure to Develop and Implement an Adequate SWPPP, in Violation of General Permit
                                      TXR150000

        38.     Plaintiffs incorporate the allegations contained in all other paragraphs as though

fully set forth herein.

        39.     General Permit TXR150000 requires dischargers of stormwater associated with

construction activity to develop and implement an adequate SWPPP when they commenced

construction activity.

        40.     Lennar has failed and continues to fail to develop and implement an adequate

SWPPP or implement all necessary revisions to the SWPPP for the Development as required by

General Permit TXR150000.

        41.     By committing the acts and omissions alleged above, Lennar is subject to an

assessment of civil penalties pursuant to CWA sections 309(d) and 505, 33 U.S.C. §§ 1319(d) and

1365.




                                                Page 9
             Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 10 of 11




       42.     An action for injunctive relief is authorized by CWA section 505(a), 33 U.S.C. §

1365(a). Continuing commission of the acts and omissions alleged above will irreparably harm

GEAA for which harm it has no plain, speedy, or adequate remedy at law.

       43.     An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an

actual controversy exists as to the rights and other legal relations of the Parties.

                                      RELIEF REQUESTED

       Plaintiffs respectfully request this Court to grant the following relief:

       A.      Declare Lennar to have violated and to be in violation of sections 301(a) and (b) of

the Clean Water Act, 33 U.S.C. §§ 1311(a) and (b), for failing to adequately maintain and

implement an SWPPP for the Development;

       B.      Enjoin Lennar from violating the substantive and procedural requirements of

General Permit TXR150000 at the Development;

       C.      Order Lennar to pay civil penalties of up to $46,192 per day for all violations in

accordance with CWA section 309(d), 33 U.S.C. § 1319(d) and 40 C.F.R. §§ 19.1-19.4, and as

increased by EPA pursuant to Federal Civil Penalties Inflation Adjustment Act Improvements Act

of 2015;

       D.      Award Plaintiffs their costs (including reasonable attorney, witness, and consultant

fees) as authorized by the CWA section 505(d), 33 U.S.C. § 1365(d); and

       E.      Award any such other relief as this Court may deem appropriate




                                               Page 10
           Case 5:20-cv-00824 Document 1 Filed 07/14/20 Page 11 of 11




Dated: July 14, 2020

                           FREDERICK, PERALES, ALLMON & ROCKWELL, P.C.

                                                        By: /s/ Eric Allmon


                                                                      Eric Allmon
                                                        FREDERICK, PERALES,
                                                    ALLMON & ROCKWELL, P.C.
                                                          1206 San Antonio Street
                                                              Austin, Texas 78701
                                                                   (512) 469-6000
                                                              (512) 482-9346 Fax
                                                         eallmon@lf-lawfirm.com

                                                              Counsel for Plaintiffs




                                    Page 11
